UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7891



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWIGHT LAMONT HUNTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111-MU, CA-00-71-3-MU)


Submitted:   March 27, 2002                    Decided:   May 1, 2002


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Lamont Hunter, Appellant Pro Se. Robert James Conrad, Jr.,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight Lamont Hunter seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.       Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.      See United States v. Hunter, Nos. CR-94-111-MU;

CA-00-71-3-MU (W.D.N.C. Aug. 31, 2001).        Hunter’s pending “Motion

to Amend” is granted insofar as the additional pleadings are

construed as a supplemental informal brief and afforded appropriate

consideration by the court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                     2